      Case 1:16-cv-04865-AJN-OTW Document 136 Filed 11/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                              11/11/2020
 Gebrial Rasmy,

                         Plaintiff,
                                                                   16-cv-4865 (AJN)
                 –v–
                                                                        ORDER
 Marriott International, Inc., et al.,

                         Defendants.




        On October 20, 2020, the Court ordered the parties to meet and confer and submit a joint

letter regarding the scheduled trial in this matter no later than October 27, 2020. Dkt. No. 124.

The Court has yet to receive any substantive response. On October 27, 2020, Marriott submitted

a letter indicating that Mr. Rasmy’s attorney, Ty Hyderally, had withdrawn from the case, and

that Marriott had been unable to reach Mr. Rasmy. Dkt. No. 126. Because Mr. Hyderally

remained counsel of record for Mr. Rasmy at that time, the Court ordered him to consult with

Mr. Rasmy and provide a response to the Court’s October 20 Order. Dkt. No. 127. Mr.

Hyderally did not do so. Instead, he withdrew and was replaced by Ambrose Wotorson as

counsel for Mr. Rasmy. Mr. Wotorson, too, has not complied with the Court’s Order.

        The parties are hereby ORDERED to meet and confer and submit a joint letter

responsive to this Court’s October 20 Order no later than November 13, 2020, at 3:00 p.m. The

parties shall file the letter on ECF and promptly email a courtesy copy to Chambers.

        SO ORDERED.
 Case 1:16-cv-04865-AJN-OTW Document 136 Filed 11/11/20 Page 2 of 2




Dated: November 11, 2020
       New York, New York




                                                 Part I
